Citation Nr: 0319810	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2000, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In November 
2000, the Board remanded the case to the RO for additional 
development.

In September 2002, the Board granted entitlement to a 
permanent and total disability rating for pension purposes, 
denied entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain with degenerative changes, 
and notified the veteran that it was undertaking additional 
development on the matter of entitlement to service 
connection for a right knee disorder pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2)).  The Board notes that 
38 C.F.R. § 19.9(a)(2) was subsequently invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decision in Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  


REMAND

In November 2000, the Board remanded the case to the RO for 
additional development, including instructions to obtain 
copies of records associated with the veteran's 1997 worker's 
compensation claim.  Subsequent VA reports show the RO 
requested but apparently did not receive a response from the 
Texas Workers Compensation Commission.  These records are 
pertinent to the veteran's service connection claim and a 
remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The Board notes that evidentiary development was 
undertaken on this claim under 38 C.F.R. § 19.9(a)(2), but 
that incomplete records were obtained and the authority for 
such development has been invalidated.  A report received 
from the Texas Workers Compensation Commission shows 
additional records may be obtained from a private insurance 
carrier.  Therefore, further RO development is required prior 
to appellate review.

Also, during the course of this appeal there was another 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Records show the veteran has not been 
given adequate notice of the VCAA and specifically how it 
applies to his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should attempt to obtain copies 
of any additional records associated with 
the veteran's 1997 worker's compensation 
claim.  If necessary, the veteran should 
be requested to furnish signed 
authorization for release to VA of any 
records maintained by a private insurance 
carrier.  All records obtained should be 
added to the claims folder.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


